Title: To George Washington from Rochambeau, 13 February 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Paris february 13th 1784.

here is, my Dear Général, one demand for the order of Cincinnatus of the most remarkable Kind, and which appears to me deserve the attention of the Society, here is inclosed the letter that M. de Lilancourt, before a general commander in St Domingo, has wrote to me upon this Subject. all the facts are exact in it, and you Know perfectly, well as me, how much obligations we owe to him for having Sent to us the detachment under the marquis de St Simon’s orders, that he was Strongly authorised, by the Silence of his instructions, to refuse us. I cannot then but particulary recommend his asking to your Excellency and to the general society. I am with respect Sir of your Excellency the most obeident and very humble Servant.

le cte de Rochambeau

